                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                      Plaintiff,                     Case No. 17-20038
v.                                                   Hon. Matthew F. Leitman

JOSEPH WILLIAMS,

               Defendant.
__________________________________________________________________/

                    PRELIMINARY ORDER OF FORFEITURE

      1.        On January 18, 2017, the United States obtained an Indictment against

Defendant. (ECF No. 1). The Indictment charged Defendant with Count One,

Attempted Production of Child Pornography in violation of 18 U.S.C. § 2251(a);

Count Two, Production of Child Pornography in violation of 18 U.S.C. § 2251(a);

and Count Three, Possession of Child Pornography in violation of 18 U.S.C. §

2252A(a)(5).

      2.        The Indictment contained a Forfeiture Allegation which provided

notice that upon conviction of the offense charged in Count One of the Indictment,

the Defendant shall, pursuant to 18 U.S.C. § 2253, forfeit to the United States the

following:

           i.    Any visual depiction described in 18 U.S.C. §§ 2251, 2251A, or

                 2252A, 2252B, or 2260, or any book magazine, periodical, film,
                  videotape, or other matter which contains any such visual depiction,

                  which was produced, transported, mailed, shipped, or received in

                  violation of these subsections;

           ii.    Any property, real or personal, constituting or traceable to gross

                  profits or other proceeds obtained from such offense; and

        iii.      Any property, real or personal, used or intended to be used to commit

                  or promote the commission of such offense or any property traceable

                  to such property.

      3.         On or about September 20, 2017, Defendant pleaded guilty to Count

One, Attempted Production of Child Pornography in violation of 18 U.S.C. §

2251(a) (ECF No. 38).

      4.         There is a sufficient nexus to the below listed property and Defendant’s

Title 18 violation, and therefore, the following property is subject to forfeiture to the

United States under 18 U.S.C. § 2253 (hereinafter collectively referred to as the

“Subject Property”):

      a)         Black Emachines desktop CPU, model #T3642, s/n: XC67C 300 06906

      containing Western Digital 250 GB hard drive, model #WD2500JS, s/n:

      WCANKL578104;

      b)         Black Dell Inspiron desktop CPU, model #D098. s/n: JNS1Q02

      containing 500 GB Toshiba hard drive, s/n: 14Q1A8XKS;



                                             2
     c)     Silver Argus digital camera, model #DC1510;

     d)    Burned DVD's, DVD recordings, viewed DVD's, loose CD-R disc,

     DVD-R disc, CDR-W discs and VHS tape labeled Elvis Memories;

     e)     Black Sandisk Micro SD card 8 GB and Sandisk Adapter;

     f)     Black Sandisk Cruzer Glide 32 GB thumb drive, s/n: BM150725242B;

     g)     Black Sandisk Cruzer Glide 128 GB thumb drive, s/n: BP151225466B;

     h)     Silver Vivitar mini digital camera;

     i)    Gray SnapCam Ion digital camera, Model No: 1045, s/n:

     J15000110450555510. Digital camera containing one Sandisk Micro SD card

     (ION camera manual included);

     j)    Black and yellow HTC Intruder A6366 cellular phone, s/n:

     HT06NR005058. Cellular phone containing 4GB Maxell Micro SD card and

     SIM card;

     k)     Black Seagate backup plus portable hard drive, model #SRD00F1, s/n:

     NA7X7QJQ;

     l)    Black Western Digital My Passport Ultra hard drive, s/n:

     WXC1A251XNJD; and

     m)    Silver Sony Cybershot digital camera 4.1 mega pixels

     5.    Defendant was sentenced on April 3, 2018, and his Judgment and

Commitment Order was entered on the same day (ECF No. 45). Consistent with the



                                        3
agreement of the parties, the Judgment and Commitment Order reflects forfeiture of

the items listed in the Rule 11 Plea Agreement at page 9. However, due to an

inadvertent oversight, no preliminary order of forfeiture was requested by the

government and, consequently, no order of forfeiture was entered by the court, as

required by Fed.R.Cr.P. 32.2(b).

      6.     The Defendant will not be prejudiced by entry of the ex post entry of a

Preliminary Order of Forfeiture. Defendant did not object to the forfeiture of the

Subject Property at sentencing, and forfeiture is properly referenced in the Judgment.

Pursuant to Fed.R.Cr.P. 36, which provides, “[a]fter giving any notice it considers

appropriate, the court may at any time correct a clerical error in a judgment, order,

or other part of the record, or correct error in the record arising from oversight an

omission,” entry of a Preliminary Order of Forfeiture in this matter is appropriate.

The order of forfeiture vests legal title of the Subject Property to the United States

and also authorizes the government to dispose of the firearms according to law,

which includes publication of the forfeiture and opportunity for third parties to file

a claim.

      NOW, THEREFORE, based upon 18 U.S.C. § 2253, Defendant’s Title 18

conviction, the contents of Defendant’s written plea agreement, the Application for

Entry of Preliminary Order of Forfeiture, and Federal Rules of Criminal Procedure

32.2(e) and 21 U.S.C. § 853, and other information in the record:



                                          4
      IT IS HEREBY ORDERED that Defendant hereby forfeits to the United

States any and all interest he may have in the Subject Property pursuant to 18 U.S.C.

§ 2253.

      IT IS FURTHER ORDERED that upon entry of this Preliminary Order of

Forfeiture, the United States Attorney General or his designee is authorized to

commence any applicable proceeding to comply with the statutes governing third

party rights, including giving notice of this Order.

      The United States shall publish on www.forfeiture.gov, notice of this

preliminary forfeiture order and of its intent to dispose of the above-named property

in such manner as the Attorney General may direct, pursuant to 21 U.S.C. ' 853(n).

Said notice shall direct that any person other than the Defendant asserting a legal

interest in the property may file a petition with the Court within thirty (30) days of

the final publication of notice or of receipt of actual notice, whichever is earlier. The

petition shall be for a hearing before the Court alone, without a jury and in

accordance with 21 U.S.C. ' 853(n), to adjudicate the validity of the petitioner's

alleged interest in the property. The petition must be signed by the petitioner under

penalty of perjury and must set forth the nature and extent of the petitioner's alleged

right, title or interest in the property, the time and circumstances of the petitioner=s

acquisition of the right, title, or interest in the property, any additional facts

supporting the petitioner's claim, and the relief sought. The United States may also,



                                           5
to the extent practicable, provide direct written notice to any person or entity known

to have an alleged interest in the property.

      Pursuant to Fed.R.Crim.P. 32.2(b)(4)(A), this Preliminary Order of Forfeiture

shall become final as to Defendant at the time of his sentencing. If no third party

files a timely claim, this Order shall become the Final Order of Forfeiture, as

provided by Fed.R.Crim.P. 32.2(c)(2).

      Any petition filed by a third party asserting an interest in the firearm shall be

signed by the petitioner under penalty of perjury and shall set forth the nature and

extent of the petitioner=s right, title, or interest in the property, the time and

circumstances of the petitioner=s acquisition of the right, title, or interest in the

property, and additional facts supporting the petitioner=s claim and the relief sought.




                                           6
      After the disposition of any motion filed under Fed.R.Crim.P. 32.2(c)(1)(A)

and before a hearing on the petition, discovery may be conducted in accordance with

the Federal Rules of Civil Procedure upon a showing that such discovery is

necessary or desirable to resolve factual issues.




********************************************

IT IS SO ORDERED.

                                        /s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: April 25, 2019


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on April 25, 2019, by electronic means and/or ordinary
mail.

                                              s/Holly A. Monda
                                              Case Manager
                                              (810) 341-9764




                                          7
